Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kirby et al. (US 2008/0035147) represents the closest prior art to the claimed invention.
As to claim 1, Kirby discloses a method for delivering an airway therapy (Abstract, paragraph [0034]) comprising: generating a variable pressure according to a variable pressure waveform, the variable pressure being for a therapy for an airway of a patient (paragraph [0035]), setting an interim breathing rate target (BRiarget at 102, Fig. 1, paragraph [0037]); monitoring breathing by the patient; and decreasing the interim breathing rate target in response to detecting the patient's breathing rate decreasing toward the interim breathing rate target (paragraphs [0054],[0056)).
However, Kirby does not disclose, nor does the prior art of record render obvious setting a trigger threshold as a function of flow versus time within a breath and generally decreasing with time, and triggering from the exhalation phase to the inhalation phase of the variable pressure waveform when an airflow of the patient increases to the trigger threshold.
As to claim 14, Kirby discloses a respiratory therapy device (Abstract, paragraph [0034]) comprising: a motor driven pressure device configured to generate pressure for a therapy for an airway of a patient (positive pressure device, paragraph [0034]), at least one sensor configured to generate a signal for detection of a breathing rate of the patient (paragraph [0035], the system measures the breath rate BRp of the patient), and a controller 304 (Fig. 3) configured to: control the motor driven pressure device to generate a variable pressure according to a variable pressure waveform (controls the HI and LO pressure and inspiration/expiration time, paragraph [0035]); set an interim breathing rate target (BRtarget at 102, Fig. 1, paragraph [0037]); monitor the breathing rate of the patient using the generated signal; and decrease the interim breathing rate target in response to detecting the patient's breathing rate decreasing toward the interim breathing rate target (paragraphs [0054],[0056)).
However, Kirby does not disclose, nor does the prior art of record render obvious setting a trigger threshold as a function of flow versus time within a breath and generally decreasing with time, and triggering from the exhalation phase to the inhalation phase of the variable pressure waveform when an airflow of the patient increases to the trigger threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /VALERIE L WOODWARD/ Primary Examiner, Art Unit 3785